DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 10, line 25, “projection 29” should be “recess 29”.  
Appropriate correction is required.
Claim Objections
Claims 40 and 44 are objected to because of the following informalities:  line 16 of claim 40 and line 2 of claim 44 contain incomplete parentheses.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 40, lines 13-14, “wherein the hydraulic damping system comprises a hydraulic damping cylinder, the jacket being divided…” is confusing .  It is not clear exactly how “a hydraulic damping cylinder” is being defined over “the jacket”.  According to the disclosure, the jacket comprises the hydraulic damping cylinder.  However, the claim suggests that the jacket and the hydraulic damping cylinder are two distinct elements.  Clarification is required.
In claim 42, line 6, “to close an opening or closing of the closing element” does not make sense.
In claim 45, line 2, it is not clear exactly how “a pair of pins” is related/linked to “a pin” stated in claim 43.  Further, “a pair of pins” contradicts with “a pin” in claim 43.  Apparently, “a pin” in claim 43 should have been “at least one pin”.
In claim 52, line 2, “through” should be “through hole”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO ‘341 (WO 2007/135341 A1).
WO ‘341 discloses a hinge (1) for a closing element (P), including a pivot (4) defining a first axis (A) and anchorable to one of a closing element or a stationary support, the pivot comprising a cam (part of pivot 4, see fig. 8); a hinge body (2, 3) anchorable to the other one of the closing element or the stationary support, the hinge body and the pivot being rotatably coupled so as to rotate one with respect to the other around the first axis; a hydraulic damping system (7, 8, 31) comprising a jacket (31) defining a second axis (A’, fig. 3); a plunger comprising a first and a second end (7, 8); wherein the hinge body comprises a working chamber (interior of casing 3) defining a third axis (A’) that is perpendicular to the first axis and contains an elastic counteracting member (Belleville washers in casing 3); wherein the hydraulic damping system comprises a hydraulic damping cylinder (jacket or “hydraulic cell” 31), the jacket being divided into a first and a second variable volume compartment (9, 9’) placed in fluid communication with each other, the first and second ends of the plunger being inserted respectively into the first and second variable volume compartments to slide sealingly and jointly in the jacket (note seals 23, 27 and joint stud 40); wherein the hinge comprises a working fluid entirely contained in the jacket, the elastic counteracting member and the pivot remaining dry (see attached Patent Translation, line 317-345), and wherein the hydraulic damping cylinder is removably couplable with the pivot  and with the hinge body so that: the second and third axes coincide or are parallel to each other (in this case second and third axes A’ and A’ coincide), the elastic counteracting member interacts with one (8) of the first or the second ends of the plunger, another one of the first and second ends of the plunger being integrally coupled with a cam follower (5) configured to mutually interact with the cam to displace the closing element between an opening position and a closed position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘341.
WO discloses the invention as claimed, including the elastic counteracting element being interposed between a bottom wall (21) of the hinge body  and one (8) of the first or the second end of the plunger, an interface element (22) interposed between the elastic counteracting member and the bottom wall and/or between the elastic counteracting member and the first or the second end of the plunger to minimize wear of the plunger.  WO does not specify that the plunger is made of a material having a hardness lower than the hardness of the elastic counteracting member.  Instead, WO only points out that the elastic counteracting member is made from steel, metal, or metal alloy (“steel washers”, line 239 and line 258 of Patent Translation).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having a lower hardness than the hardness of the elastic counteracting member to form the plunger, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 Allowable Subject Matter
Claims 41-53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 2010/0024159 A1 (Oh et al.) shows a hinge having hydraulic cylinder linked to a cam follower, elastic means disposed within the cylinder to close the door.
US 2005/0177975 A1 (Wang) shows a door closer including a damping cylinder having a cam follower at one end and an anchor on the other end, a piston dividing the cylinder into two hydraulic chambers to provide damping.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
May 2, 2022